DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-1 in the reply filed on 11 October 2022 is acknowledged.
Claims 15-20 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022. However, claims 15-20 have been cancelled in the amendment of 11 October 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “168” has been used to designate both “subsystem package” (Specification page 6, line 21) and “electronics control board” (page 7, line 7); and
reference character “430” has been used to designate both “case or housing” (page 9, line 9) and “vent” (page 9, line 13).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9: there is insufficient antecedent basis for the limitation "said heating units" in lines 1-2. Independent claim 1 provides a plurality of heating units, while parent claim 8 provides antecedent for a plurality of microheaters. However, parent claim 8 also provides “a gas generating material located in a portion of each of said cells”, so merely replacing “heating units” with “microheaters” would not fully resolve the issue, since the gas producing material is currently doubly recited. The claim might be amended to place the heating element in the cell with the gas producing material, or any amendment which keeps the terminology consistent and clarifies that the same gas producing material is meant.
Regarding claims 10-14: these claims rejected as incorporating the indefinite limitations of a parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godin (NPL document “A Solid State Nitrogen Gas Generating Chip and Applications for Picosatellites”, 2011).
Regarding independent claim 1: Godin teaches a micro gas generator (title, abstract, p. 1, line 1, p. 19, line 1) comprising: 
a housing (p. 20, fig. 2.1: pyrex plate which contains the layer of SU-8); 
a plurality of heating units (fig. 2.1: the thick horizontal lines) contained in said housing; and 
said heating units independently operable (p. 19, paragraph lines 6-7: “addressable heater array”; an addressable heater array is one where instructions can be addressed to each individual heater of the array; see also p. 25, 2nd paragraph, line 3, p. 53, fig. 4.1; see also p. 20, fig. 2.1b, which shows two wells producing gas while one does not).
Regarding independent claim 8: Godin teaches a micro gas generator (title, abstract, p. 1, line 1, p. 19, line 1: “gas generating chip”) comprising: 
an array of gas generating cells (p. 20, fig. 2.1: three cells shown); 
a gas generating material located in a portion of each of said cells (fig. 2.1: sodium azide wells); 
a plurality of input ports, output ports and microheaters (microheaters shown in fig. 2.1 as the thick horizontal lines; shown also in p. 41, fig. 3.2 and p. 45, fig. 3.4, where the input and output ports are visible at either end of each trace; see also p. 53, fig. 4.1, which schematically depicts the heaters and input and output ports); 
each cell in communication with an input port, an output port and a micro heater (see p. 41, fig. 3.2, p. 45, fig. 3.4; see also p. 53, fig. 4.1, as discussed above); 
said array comprised of a plurality of layers (p. 20, fig. 2.1: layers shown); 
at least one of said layers made of a metal, said metal forms said input ports, output ports and microheaters (p. 36, 2nd paragraph: the heaters are merely thinner portions of the traces which power the heaters, such that all three are part of the same layer; shown in p. 41, fig. 3.2 and p. 45, fig. 3.4; see also p. 53, fig. 4.1, as discussed above); 
at least one of said layers form said sections of said cells that contain said gas generating materials (fig. 2.1: the top solid boxes are the sodium azide layer); and 
a controller (p. 25, last two lines on page: “in order to control a large array extra electronics are needed for addressing”; p. 100, 2nd paragraph: “control electronics”) in communication with said input and output ports, said controller configured to operate said micro heaters individually (p. 19, paragraph lines 6-7: “addressable heater array”; an addressable heater array is one where instructions can be addressed to each individual heater of the array; see also p. 25, 2nd paragraph, line 3, p. 53, fig. 4.1; see also p. 20, fig. 2.1b, which shows two wells producing gas while one does not).
Regarding claims 2 and 9: Godin provides the gas generator of claims 1 and 8 wherein each of said heating units contains a heating element (p. 20, fig. 2.1: thick horizontal lines) and gas producing material (fig. 2.1a: top solid boxes).
Regarding claims 3 and 10: Godin provides the gas generator of claims 2 and 9 wherein each of said heating units includes a well (p. 20, fig. 2.1: the wells are shown as gaps between the empty boxes above the pyrex layer), each of said wells contain said gas producing material (fig. 2.1: the wells are filled with the solid boxes with the thick horizontal lines at the bottom).
Regarding claims 4 and 11: Godin provides the gas generator of claims 3 and 10 wherein said gas producing material is a crystalline structure (p. 23, 2nd paragraph, line 4 and 3rd paragraph, lines 8-11: sodium azide crystals are used).
Regarding claims 5 and 12: Godin provides the gas generator of claims 4 and 11 wherein said crystalline structure is Sodium Azide (NaN3) (p. 19, line 3 of the last paragraph: sodium azide is used to generate the gas).
Regarding claims 6 and 13: Godin provides the gas generator of claims 3 and 9 wherein said heating units are in communication with an inflatable structure (p. 19, 5th-6th lines from the bottom: “this chip’s application to inflate a deorbiting balloon”; see also p. 1, lines 2-4), said heating units operable to release a gas into an interior portion of said inflatable structure (in order to inflate the balloon) by heating said gas producing material (p. 19, item 1 on the list, and lines 5-12 of the paragraph: the heaters heat the solid to produce gas) and said gas passes directly into said interior portion without passing through any moving parts (the device is not disclosed to have any moving parts associated with the gas generating chip, but p. 30, 2nd paragraph, lines 3-4 teach the limitations of MEMS valves, which the device does not use).
Regarding claims 7 and 14: Godin provides the gas generator of claims 3 and 10 wherein said heating units are in communication with an inflatable structure (p. 19, 5th-6th lines from the bottom: “this chip’s application to inflate a deorbiting balloon”; see also p. 1, lines 2-4), said heating units operable to release a gas into an interior portion of said inflatable structure (in order to inflate the balloon) by heating said gas producing material (p. 19, item 1 on the list, and lines 5-12 of the paragraph: the heaters heat the solid to produce gas) and said gas passes directly into said interior portion without passing through any moving parts (the device is not disclosed to have any moving parts associated with the gas generating chip, but p. 30, 2nd paragraph, lines 3-4 teach the limitations of MEMS valves, which the device does not use) and without exhausting the supply of said gas producing material (p. 20, fig. 2.1: since the chip can generate gas through individual actuation of a plurality of wells, the heating units are operable to heat only some of the wells to generate gas without using all of the gas producing material at once, exhausting the supply).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (NPL document “Solid State Inflation Balloon Active Deorbiter”, published April 20, 2016) teaches a satellite balloon deorbiter inflated by solid state gas generation. US Patents 6,830,222 B1 and 9,884,693 to Nock et al. also teach deorbiting balloons for satellites where the inflation gas may be stored in solid form. Coleman (US 9,522,747 B2) teaches an inflatable deceleration structure for a spacecraft where the inflation gas is supplied by a solid gas generator which may include sodium azide (c. 15, ℓ. 22-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard Green/Primary Examiner, Art Unit 3647